Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 12/15/2020 is acknowledged.
Claims 28, 29, 31, 33, 34, 36, 37, 40-44 and 47-55 are examined on the merits.  Claims 50-55 are newly presented.  

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection Necessitated by Amendments) Claims 41 and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites, “a second step of revaccinating said human by administering a dose of a second vaccine composition comprising an influenza virus antigen or antigenic preparation thereof from a circulating pandemic H1N1 strain, which is antigenically distinct from said influenza virus HIN1 strain of the first monovalent influenza vaccine composition.”  While the claim requires “revaccinating said human”, which implies giving a dose of the same vaccine as being given during the first step of the method, the claim also requires that the second vaccine dose contains an antigenically distinct H1N1 virus.  Therefore, it is unclear what form of an H1N1 influenza vaccine is being given to the human with the second administration.
Claim 41 also recites similar claim limitations and since it depends from claim 28 the reasons applied to claim 50 for being indefinite also apply to claim 41.
Claims 51-55 are also rejected as they depend from claim 50, but do not remedy this deficiency.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
(Prior Rejections Maintained and updated to include newly presented claims) 
Claims 28, 29, 31, 33, 34, 36, 37, 40-44, 47, 48, 50-52, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-23 of U.S. Patent No. 9,278,127 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262). 
.

Claims 28, 29, 31, 33, 34, 36, 37, 40-44, 47, 48, 50-52, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-23 of U.S. Patent No. 9,943,588 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the claimed inventions are drawn to administering two influenza vaccine compositions to a subject that was previously vaccinated, wherein the amount of HA per dose is less than 15 ug or less than 10 ug.  These compositions contain influenza viruses or fragments thereof that are from related viruses (i.e., variants/drift variants of the same strain/subtype and can be a H5N1 strain of influenza).  In addition, both compositions use an oil-in-water adjuvant with a squalene, emulsyfing agent, and an alpha-tocopherol.  While the .

Claims 28, 29, 31, 33, 34, 36, 37, 40-44, 47, 48, 50-52, 54 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,555,999 in view of Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both of the claimed inventions are drawn to administering two influenza vaccine compositions to a subject that was previously vaccinated, wherein the amount of HA per dose is less than 15 ug or less than 10 ug. These compositions contain influenza viruses or fragments thereof that are from related viruses (i.e., variants/drift variants of the same strain/subtype and can be a H5N1 strain of influenza). In addition, both compositions use an oil-in-water adjuvant with a squalene, emulsyfing agent, and an alpha-tocopherol.  While the patented invention focuses on non-H1N1 influenza virus based vaccines, Treanor et al. also teach that adjuvanted monovalent H1N1 influenza vaccine can be administered to humans and humoral immune responses were generated.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant respectfully requests that each of the rejections on the ground of nonstatutory
double patenting be held in abeyance until allowable subject matter has been agreed upon.

Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was
made.

(Prior Rejection Maintained) Claims 28, 29, 31, 33, 34, 36, 37, 40 and 42-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephenson et al. (Lancet Infectious Disease, 2004, Vol. 4, pages 499-509) and D’Hondt and Hehme (WO 01/22992) and Treanor et al. (Vaccine, 2004, Vol. 24, pages 254-262).
The claimed invention is drawn to a method for immunizing a human against influenza virus infection, the method comprising:
administering to the human a monovalent first vaccine composition comprising a low amount of an influenza virus antigen or antigenic preparation from an influenza virus of subtype H1N1, in combination with an adjuvant, wherein the low antigen amount does not exceed 15 ug of HA per dose, and wherein said adjuvant is an oil-in-water emulsion comprising squalene and an emulsifying agent; and


The vaccine composition induces at least one effect chosen from the group of: (i) an improved CD4 T-cell immune response, as compared to unadjuvanted formulation; (ii) an improved B cell memory response, as compared to unadjuvanted formulation; and (iii) an improved humoral response, as compared to unadjuvanted formulation, against said virus or antigenic composition. The immune response or protection meets criteria chosen from the group consisting of: at least one of the three international regulatory criteria for influenza vaccine efficacy, at least two of the three international regulatory criteria for influenza vaccine efficacy, and all three of the international regulatory criteria for influenza vaccine efficacy.
The second vaccine also contains an adjuvant, which is an oil-in-water emulsion of squalene, an emulsifying agent and an alpha-tocopherol. In addition, the alpha-tocopherol is present in an amount of 1.0% to 20%.

The amount of HA antigen per dose does not exceed 10 ug. The antigen or antigen preparation is a split influenza virus. 

The Prior Art
Stephenson et al. teach methods of administering a low HA dosage of an influenza A monovalent vaccine containing a variant of a strain or subtype that is associated with a pandemic influenza virus to humans that were previously exposed to a monovalent vaccine composition 
Therefore, the teachings of Stephenson et al. provide methods with the active steps of the instant invention since the methods taught by Stephenson et al. involve the step of carrying out the priming of the prime-boost vaccination regimen, in which a human subject two doses of an influenza-adjuvanted vaccine composition. They also discuss the ability of influenza viruses to undergo antigenic drift (minor changes to proteins) and antigenic shift (marked changes/substitutions to proteins that result in new HA subtypes). See pages 499, 503 to 505.  In addition, Stephenson et al. provide a summary of considerations to be made when selecting a vaccine strain.  For example: See Panel 2 on page 507:
[Selection of a vaccine strain]


However, Stephenson et al. do not teach that administering a monovalent influenza vaccine composition comprising a low amount of influenza virus antigen or antigenic preparation form an influenza virus H1N1 strain that is associated with a pandemic, or has the potential to be associated with a pandemic and the second dose is a second vaccine composition comprising an influenza virus antigen or antigenic preparation thereof from a circulating pandemic H1N1 strain.  Stephenson et al. also do not teach the specific percentages of alpha-tocopherol. 

D’Hondt and Hehme teach the development of a low dose, egg-derived influenza virus antigen based on the hemagglutinin (HA) protein that was formulated into a vaccine candidate with various adjuvants.  D’Hondt and Hehme teach that the antigen can be an inactivated virus or a split virus.  They further teach that the influenza viruses to consider as the donor of the antigen are those associated with previous outbreaks (pandemics) or those with the potential of causing a pandemic (based on the viruses serotype).  For example, H2N2, H3N2 and H5N1 influenza viruses.  D’Hondt and Hehme further teach that the amount of HA used in their composition does not exceed the 10-15 ug level as usually used in traditional influenza vaccines (preferably less than 8 ug or between 0.1-7.5 ug or 1-5 ug) and that a kit containing two doses for two 

	Treanor et al. teach the formulation of a H1N1 based vaccine composition with an adjuvant and the administration of this vaccine intranasally to adults at amounts of 15ug/dose. [see section 2.2].  Treanor et al. teach the vaccination had limited side effects and induce humoral immune responses. [see abstract]

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Stephenson et al. in order to administer a monovalent influenza vaccine composition comprising a low amount of influenza virus antigen or antigenic preparation form an influenza virus H1N1 strain that is associated with a pandemic, or has the potential to be associated with a pandemic, which also has an adjuvant containing the claimed percentages of alpha-tocopherol, and the second dose is a second vaccine composition comprising an influenza virus antigen or antigenic preparation thereof from a circulating pandemic H1N1 strain.  


Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Stephenson et al. teach administering the same influenza vaccine twice to the same subject/patient, whereas the claimed method (claim 28) requires that the first dose comprises a does not require that the first and second dose/vaccines are antigenically distinct/different or variants, as required by claims 41 and 47-53.  
Since the first dose can include an H1N1 strain that is associated with a pandemic and the second dose includes a circulating pandemic H1N1 strain, administering the same vaccine containing the same pandemic H1N1 strain is not excluded by the claim.  In addition, the claim recitation of “and a second step of revaccinating said human by administering a dose of a second vaccine…” implies that the human is being given another dose of the same vaccine.  Therefore, the teachings of Stephenson et al. are applicable and relevant to the instant method as written.  

With regard to the post filing art of Garcon et al., Wilkins et al., and Li et al. cited by applicants to support the ability of the adjuvants AS03 and MF59 to facilitate cross protection, MF59 was previously taught as an adjuvant that should be coupled with an influenza virus vaccine (Stephenson et al.) and additional oil-in-water adjuvants that contain a metabolizable oil, sterol and/or tocopherol and emulsifying agent were also previously taught by D’Hondt/Hehme and Treanor et al.  Therefore, cross-protection ability associated with using AS03 or MF59 is an inherent feature of these adjuvants.  

In response and as stated in the previous Office action, these deficiencies were identified above.  Stephenson et al. provide ample detail in the formulation and use of monovalent 

D’Hondt and Hehme: 
This reference does not teach administering a monovalent H1N1 vaccine either.  D’Hondt and Hehme focus on other strains of influenza A viruses.  
In response and as stated in the previous Office action, while they do not teach a monovalent H1N1 vaccine, they provide sufficient teachings relative to formulating a monovalent influenza A virus at an amount of that does not exceed the 10-15 ug level as usually used in traditional influenza vaccines (preferably less than 8 ug or between 0.1-7.5 ug or 1-5 ug) and that a kit containing two doses for two different routes of administration (i.e., parenteral and mucosal).  Some of the adjuvants employed are Aluminum based or an oil-in-water mixture containing squalene, alpha tocopherol and Tween™ 80.  Specifically for the oil-in-water adjuvant contains 2-10% of squalene, 2-10% of alpha-tocopherol and 0.3-3% of Tween™ 80.  In addition, the ration of squalene to alpha tocopherol is equal or less than 1.  


They do not teach a low dose H1N1 vaccine + adjuvant as required by the claims.  While Treanor et al. do not teach the use of an oil-in-water adjuvant that contains the claimed metabolizable oil, sterol and/or tocopherol, and an emulsifying agent with their monovalent rabbit test.
In response and as stated in the previous Office action, while Treanor et al. provide relevant teachings pertaining to monovalent influenza vaccines based on H1N1 strains and combination with an adjuvant and in view of the teachings of Stephenne et al. and D’Hondt and Hehme, one of ordinary skill in the art would be motivated to adapt the H1N1 strain of Treanor et al. and use it according to the methods of Stephenne et al. and with the formulation guidance provided by D’Hondt and Hehme.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interview practice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648